Case 1:18-cv-00076-JPH-DML Document 183 Filed 12/08/20 Page 1 of 7 PageID #: 5624




                        UNITED STATES DISTRICT COURT
                        SOUTHERN DISTRICT OF INDIANA
                            INDIANAPOLIS DIVISION

  SARAH RAYNE,                                )
                                              )
                           Plaintiff,         )
                                              )
                      v.                      )   No. 1:18-cv-00076-JPH-DML
                                              )
  WILLIAM GANNON in his individual            )
  capacity,                                   )
  JOHN LAYTON Sheriff, in his official        )
  capacity, et al.                            )
                                              )
                           Defendants.        )

            ORDER ON MOTIONS FOR PARTIAL FINAL JUDGMENT

        After the Court granted summary judgment to Defendants William

  Gannon and John Layton, dkt. 169, they each moved for the entry of partial

  final judgment in their favor under Federal Rule of Civil Procedure 54(b), dkt.

  [171]; dkt. [175]. For the reasons below, Trooper Gannon's motion is

  GRANTED and Sheriff Layton's motion is DENIED.

                                           I.
                                 Facts and Background

        The facts below are summarized from the Court's order granting

  summary judgment to Sheriff Layton and Trooper Gannon. Dkt. 169.

        On Friday, March 10, 2017, Trooper William Gannon found Ms. Rayne

  standing on the shoulder of the interstate, shoeless and crying. Dkt. 118-47 at

  17, 19 (Gannon Dep. at 17, 19). Trooper Gannon discovered that there was an

  open warrant for her arrest, so he handcuffed her and took her to the Marion

  County Jail (the "Jail"). Id. at 23, 26 (Gannon Dep. at 23, 26). On the way to


                                          1
Case 1:18-cv-00076-JPH-DML Document 183 Filed 12/08/20 Page 2 of 7 PageID #: 5625




  the Jail, Ms. Rayne mentioned that her shoulder hurt. Id. at 27–29 (Gannon

  Dep. at 27–29). Trooper Gannon asked her several times if she needed an

  ambulance or wanted to go to the hospital, but she declined. Id. at 30–31

  (Gannon Dep. at 30–31). He also asked her if she wanted him to handcuff her

  with two linked sets of handcuffs, but she declined that offer as well. Id. at 30

  (Gannon Dep. at 30).

        When they arrived at the Jail, Trooper Gannon removed the handcuffs

  and informed Jail staff that Ms. Rayne was complaining of shoulder pain. Id.

  at 32, 42–43 (Gannon Dep. at 32, 42–43). He then left, knowing that the Jail

  had medical staff onsite for evaluating inmates. Id.

         Over the next three days, multiple nurses saw and examined Ms. Rayne.

  See dkt. 169 at 3–10. She continued to complain of shoulder pain and was

  given ibuprofen and scheduled for an x-ray for the following Monday, March

  13. See id. Before the x-ray, however, Ms. Rayne was transferred to the

  Marion County Community Corrections facility. See id. at 9. An employee

  there noticed that Ms. Rayne's arm was swollen and red and called an

  ambulance. See id. At the hospital, Ms. Rayne was diagnosed with and treated

  for a serious MRSA infection. See id. at 10.

        Ms. Rayne brought this lawsuit, alleging (1) unconstitutionally deficient

  medical care and (2) that Sheriff Layton is liable under Monell because his jail

  policies and failure to train jail employees caused her injuries. See id. at 12,

  23. Defendants—Trooper Gannon, Sheriff Layton, and the Medical Defendants

  at the jail—moved for summary judgment. See id. The Court granted


                                          2
Case 1:18-cv-00076-JPH-DML Document 183 Filed 12/08/20 Page 3 of 7 PageID #: 5626




  summary judgment for Trooper Gannon and Sheriff Layton and granted in part

  and denied in part summary judgment for the Medical Defendants. See id. at

  28. Trooper Gannon and Sheriff Layton have moved for the entry of partial

  final judgment in their favor under Federal Rule of Civil Procedure 54(b). Dkt.

  [171]; dkt. [175].

                                         II.
                                   Applicable Law

        "Generally, if an action involves either multiple parties or one party with

  multiple claims," an order dismissing only some parties or claims is not "final"

  and is therefore not appealable. Brown v. Columbia Sussex Corp., 664 F.3d

  182, 186 (7th Cir. 2011). Federal Rule of Civil Procedure 54(b), "however,

  empowers a district court to direct entry of a final judgment as to one or more,

  but fewer than all, claims or parties." Id. Such a partial final judgment may be

  entered "only if the court expressly determines that there is no just reason for

  delay." Fed. R. Civ. P. 54(b).

                                         III.
                                       Analysis

        "A proper Rule 54(b) order requires the district court to make two

  determinations: (1) that the order in question was truly a 'final judgment,' and

  (2) that there is no just reason to delay the appeal of the claim that was 'finally'

  decided." Gen. Ins. Co. of Am. v. Clark Mall Corp., 644 F.3d 375, 379 (7th Cir.

  2011).




                                           3
Case 1:18-cv-00076-JPH-DML Document 183 Filed 12/08/20 Page 4 of 7 PageID #: 5627




        A. Trooper Gannon

        Trooper Gannon argues that partial final judgment should enter because

  the claim against him has been resolved and is distinct from the remaining

  claims against the Medical Defendants. Dkt. 175. Ms. Rayne responds that

  her claim against Trooper Gannon overlaps with the remaining claims because

  she alleges that he "caused many of her injuries, including those . . . which

  [Medical] Defendants subsequently failed to properly treat." Dkt. 177 at 2.

        Here, Ms. Rayne's claim against Trooper Gannon has been "'finally'

  decided," Gen. Ins., 644 F.3d at 379, because the summary judgment order

  concluded that no reasonable jury could find that he "purposefully, knowingly,

  or recklessly disregard[ed] any risk of harm to Ms. Rayne by taking her to the

  Jail instead of forcing her to go to a hospital against her wishes," dkt. 169 at

  22.

        There is also no just reason for delaying the entry of judgment. The facts

  relevant to Trooper Gannon's liability ended when Ms. Rayne arrived at the

  Jail. See dkt. 169 at 3. After that point, Ms. Rayne was only under the

  Medical Defendants' care. See id. Because of that clear break between Trooper

  Gannon's actions and the Medical Defendants' actions, this claim is "truly

  separate and distinct from those that remain pending," "having minimal factual

  overlap." Lottie v. W. Am. Ins. Co., 408 F.3d 935, 939 (7th Cir. 2005). The

  overlap that Ms. Rayne alleges—that Trooper Gannon exacerbated the injuries

  that the Medical Defendants "failed to properly treat," dkt. 177 at 2—is at most

  the type of "slight" overlap that does not prevent a partial final judgment.


                                           4
Case 1:18-cv-00076-JPH-DML Document 183 Filed 12/08/20 Page 5 of 7 PageID #: 5628




  Lawyers Title Ins. Corp. v. Dearborn Title Corp., 118 F.3d 1157, 1162 (7th Cir.

  1997) (overlap "limited to the bare bones of the relationship between" parties "is

  not fatal" to a partial final judgment).

        Partial final judgment for Trooper Gannon is therefore appropriate.

        B. Sheriff Layton

        Sheriff Layton argues that partial final judgment should enter because

  the claim against him is unrelated to the claims against the Medical

  Defendants. Dkt. 171. Ms. Rayne responds that the claims overlap because

  her Monell claim against Sheriff Layton involves policies and training relevant

  to the medical care at issue for the claims against the Medical Defendants.

  Dkt. 172 at 2–3.

        For a partial final judgment to be appropriate, the claim against Sheriff

  Layton must be "separate" from the claims against the Medical Defendants.

  Marseilles Hydro Power, LLC v. Marseilles Land & Water Co., 518 F.3d 459, 464

  (7th Cir. 2008). "At a minimum, claims cannot be separate unless separate

  recovery is possible," so "mere variations of legal theory do not constitute

  separate claims." Id. "The scope of Rule 54(b) must therefore be confined to

  situations where one of multiple claims is fully adjudicated—to spare the court

  of appeals from having to keep relearning the facts of a case on successive

  appeals." Id.

        That standard is not met here. Sheriff Layton was granted summary

  judgment on Ms. Rayne's Monell claims that his policies and failure to train his

  employees caused her injuries. See dkt. 169 at 24–28. For the remaining


                                             5
Case 1:18-cv-00076-JPH-DML Document 183 Filed 12/08/20 Page 6 of 7 PageID #: 5629




  claims against the Medical Defendants, a jury must decide whether the medical

  care that Ms. Rayne received at the Marion County Jail was unconstitutionally

  deficient and, if so, whether she is entitled to damages. See dkt. 169 at 20. If

  she is not entitled to damages from the Medical Defendants, then she would

  have no damages to recover from Sheriff Layton on her Monell liability claims,

  regardless of whether he could otherwise be liable based on his policies or

  training. See Sallenger v. City of Springfield, Ill., 630 F.3d 499, 504 (7th Cir.

  2010) (There can be no Monell liability "when there is no underlying

  constitutional violation by a[n] . . . employee."). That interrelation undermines

  Sheriff Layton's argument that "the outcome of Plaintiff's claims against the

  Nurse Defendants is irrelevant to the outcome of her claims against the

  Sheriff." Dkt. 173 at 3.

        In short, an appeal of Ms. Rayne's Monell claim against Sheriff Layton

  "might be undercut by the resolution of a factual dispute not yet decided by the

  district court." VDF FutureCeuticals, Inc. v. Stiefel Labs., Inc., 792 F.3d 842,

  845 (7th Cir. 2015); see Marseilles, 518 F.3d at 464 (claims relying on "different

  legal theories aimed at the same recovery" are not separable under Rule 54(b)).

  That is "exactly the type of judicial inefficiency that makes Rule 54(b) partial

  final judgment improper." Peerless Network, Inc. v. MCI Comm'ns Servs., Inc.,

  917 F.3d 538, 543 (7th Cir. 2019); accord Domanus v. Locke Lord LLP, 847 F.3d

  469, 477 (7th Cir. 2017) ("It is not enough to resolve something that is

  designated as a separate claim, if other aspects of the case involve the same

  underlying subject matter.").


                                           6
Case 1:18-cv-00076-JPH-DML Document 183 Filed 12/08/20 Page 7 of 7 PageID #: 5630




           Partial final judgment for Sheriff Layton is therefore inappropriate.

                                          IV.
                                       Conclusion

           Trooper Gannon's motion for entry of partial final judgment is

  GRANTED, dkt. [175]; partial final judgment will issue in a separate entry.

  Sheriff Layton's motion for entry of partial final judgment is DENIED. Dkt.

  [171].

  SO ORDERED.

 Date: 12/8/2020




  Distribution:

  Brandon Carothers
  INDIANA ATTORNEY GENERAL
  bcarothers@atg.in.gov

  Andrea Lynn Ciobanu
  CIOBANU LAW, PC
  aciobanu@ciobanulaw.com

  Carol A. Dillon
  BLEEKE DILLON CRANDALL, P.C.
  carol@bleekedilloncrandall.com

  Christopher Andrew Farrington
  BLEEKE DILLON CRANDALL ATTORNEYS
  drew@bleekedilloncrandall.com

  Tara Lynn Gerber
  City of Indianapolis
  tara.gerber@indy.gov

  Gustavo Angel Jimenez
  INDIANA ATTORNEY GENERAL
  gustavo.jimenez@atg.in.gov
                                             7
